Citation Nr: 1534278	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to October 1970.  He died in December 2012.  The appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2013 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A copy of the hearing transcript has been obtained and associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System (VBMS) paperless claims processing systems has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's service connection cause of death claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2014).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

According to the Veteran's death certificate, he died in December 2012, with the immediate cause of death identified as colon cancer, with underlying cause identified as renal cancer. 

At the time of the Veteran's death, he was service connected for diabetes mellitus, type II, assigned a 20 percent disability rating, effective, May 8, 2001; hypertension associated with diabetes mellitus, type II, assigned a 20 percent disability rating, effective January 8, 2003; coronary artery disease, status post coronary artery bypass graft, assigned a 10 percent disability rating, effective March 29, 2002; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, assigned a 20 percent disability rating, effective January 8, 2003; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, assigned a 10 percent disability rating, effective January 8, 2003; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, assigned a 10 percent disability rating, effective May 24, 2012; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II, assigned a 10 percent disability rating, effective May 24, 2012; scars, status post coronary artery bypass graft associated with coronary artery disease, status post coronary artery bypass graft, assigned a noncompensable disability rating, effective March 29, 2002; and erectile dysfunction associated with diabetes mellitus, type II, assigned a noncompensable disability rating, effective May 24, 2012.

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she alleges that the Veteran's death is a consequence of exposure to herbicides during service and that his service-connected diabetes mellitus, type II, and coronary artery disease have complicated the treatment for his cancer.  Furthermore, the appellant testified at the April 2014 Board hearing that while the Veteran was previously diagnosed and treated for colon cancer, among others, by August 2012 she was told the Veteran did not have any active cancers.  The Veteran entered hospice care in early December 2012, and died two days later.  The appellant stated that the hospice doctor who signed the death certificate was not the Veteran's treating physician and had stated to her that he listed colon cancer and renal cancer as the cause of death as these conditions were the reasons why the Veteran was initially brought to the hospice.  

Given the appellant's contentions and as there is no opinion regarding whether the Veteran's service-connected disabilities contributed to his death, the Board finds that a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The VA examiner should review the claims file, this REMAND, and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, VA and private treatment records, and Certificate of Death which lists the immediate cause of death as colon cancer, with underlying cause identified as renal cancer. 

The VA examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (diabetes mellitus, type II; hypertension associated with diabetes mellitus, type II; coronary artery disease, status post coronary artery bypass graft; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II; scars, status post coronary artery bypass graft associated with coronary artery disease, status post coronary artery bypass graft; and erectile dysfunction associated with diabetes mellitus, type II.) and/or his herbicide exposure during service caused, materially contributed to, or hastened his death? 

In addressing this question, the VA specialist should specifically address all of the appellant's contentions, specifically, that the Veteran was exposed to herbicides during service, that his service-connected diabetes mellitus, type II, and coronary artery disease complicated cancer treatment, and that she was told he had no active cancers prior to his death.

If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered. 

2. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order,

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

